DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Group III, claim 88, drawn to apparatus for manufacturing garments, was made without traverse in the “Response to Restriction Requirement of March 2, 2022” filed on May 2, 2022.  New claims 89-98 that depend either directly or indirectly from claim 88 were also filed on that date.  All other claims have been canceled.

Duplicate Claims Warning
Claim 98 is a duplicate of claim 95.  Applicant is advised that should claim 95 be found allowable, claim 98 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 89, 90, 91, 94, 96 and 97,  “the treatment film” lacks antecedent basis.
Regarding claims 92, the phrase “one or both of the partially dissolved treatment film” lacks antecedent basis.  
Regarding claim 93, “the partially dissolved treatment film” lacks antecedent basis.
Regarding claims 90, 95 and 98, “the liquid solvent” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  88-98  are rejected under 35 U.S.C. 103 as being unpatentable over Zornow, US 2015/0330018 (hereafter Zornow) in view of Sperber, US 2,209,238 (hereafter Sperber).

	Regarding claim 88, Zornow teaches a system for manufacturing garments (Abstract; see, e.g., Fig. 1(para [0008]) illustrating apparatus for posing agent application (“posing agent” described as a material that can is used to make a textile temporarily rigid; paras [0025]-[0030]) and embossing and cutting components from a contiguous textile; Fig. 2 (para [0009]) illustrating nozzle for applying either molten posing agent or posing agent in solution, Fig. 3 (para [0010]) illustrating textile treatment with posing agent; Fig. 8 (para [0015]) illustrating downstream mechanisms for adjusting orientation of garment; Figs. 10 and 11 (paras [0017] and [0018]) illustrating garment eversion mechanism).
The system of Zornow further includes: 
a preparation station configured to apply one or more stiffening treatment films to a flexible material (Fig. 1, illustrating apparatus at an initial location of a system of Zornow (i.e., a preparation station) using a conveyor and rollers for applying a heated and thus softened posing agent film 1 (i.e., stiffening treatment film) to a textile surface, discussed at para [0042] and Fig. 2, illustrating a preparation station with apparatus for applying a posing agent film 1 using a roller and a posing agent liquid 6 (i.e., stiffening treatment in liquid form) from a spray nozzle (i.e., a dispenser), the posing agent 6 being either a molten posing agent or posing agent in solution (i.e., in a solvent), discussed at para [0067]);  and 
a garment assembly workstation configured to robotically manipulate the stiffened material and to couple the stiffened material to another material to form a product (see paras [0171]-[0175] describing a garment assembly workstation that includes an articulated jig effector for gripping and positioning garment pieces relative to each other, followed by immediate joining, thus configured for forming “a product” of a stiffened material coupled to another material); see para [0007], for example,  describing gripping and positioning by robots thus teaching the limitation of “configured to robotically manipulate”). 

Regarding the claim limitation of a dispenser that applies a solvent to the one or more stiffening treatment films to partially dissolve the one or more stiffening treatment films, with the workstation configured to apply the partially dissolved one or more stiffening treatment films to the flexible material to form a stiffened material, the dispenser of Fig. 2 of Zornow is positioned (i.e., configured) for application on the textile 5 being worked upon and thus not onto the stiffening film 1 so that the film is already partially dissolved when applied to the textile as required by the functional language of claim 1.  However, it is noted that when describing the requirements for posing agents according to Zornow, the following statement is made at para [0029]:  “It (i.e., the posing agent) must be pliable and position-able – either by the application of direct pressure in significant excess of the normal force of gravity and reasonable handling forces, or by the application and subsequent removal of heat, solvent, electric fields or magnetic fields” (emphasis added).  Thus Zornow clearly teaches the application of solvent to a posing agent film for the advantage of making it pliable and position-able.  Furthermore, from Sperber, it is known in the art of laminating labels to fabrics to apply a solvent to the label just prior to application of the label on the fabric and then use heat and pressure to laminate the label to the fabric (page 2, first column, line 69 to second column, line 13).    
In view of both the teachings of Zornow and of Sperber, it would have been obvious to one of ordinary skill in the art at the time of filing the claims of the invention to modify the apparatus of Zornow to include a solvent dispenser located at a location for applying solvent directly to the posing agent film in the application station illustrated in Figs. 1 or 2 of Zornow, for the benefit of another predictably adequate means (in addition to or in lieu of heating) for softening the film to make it pliable and position-able on the textile being treated by the agent as taught by both Zornow and Sperber. It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claims 89 and 90, Zornow teaches removing posing agent at the end of assembly by rinsing with a suitable solvent (para [0033]), and also teaches posing agent recovery that includes filtering fibers and contaminants from the solution and recovering the posing agent from the solvent (paras [0052]-[0055]), necessarily teaching or suggesting apparatus at a work station for performing such functions. 

Regarding claim 91, this claim recites process steps directed to material being worked upon that does not further limit the claimed apparatus.

Regarding claim 92, this claim recites a process step of holding material under tension that does not further limit the claimed apparatus.  In order to advance prosecution, Zornow also teaches holding material under tension at para [0045], for example.

Regarding claim 93, see the rejection of claim 1 above and discussion of Sperber teaching the application of heat and pressure after the softened label is applied, thus necessarily requiring apparatus for applying heat and pressure at a work station.

Claims 94, 95, 96, 97 and 98 are directed to properties of the materials being worked upon (textiles and solvents) and/or recite process steps that do not further limit these apparatus claims.  See MPEP 2115.  To further prosecution, it is noted that Zornow teaches, for example, water as solvent and stiffening treatments including starches and polyvinyl alcohol at paras [0032-[0038].  The softenable label material of  the Sperber label is a cellulose derivative (page 1, col. 2, lines 10-25).  To the extent that claim 97 may be interpreted as requiring spray dispensers or rollers, please see the rejection of claim 1 above and the Zornow teaching of using a spray dispenser for a (stiffener/solvent solution) illustrated in Fig. 2, that is then pressed into a material using a roller, rendering predictable and thus obvious the addition of apparatus that includes a spray dispenser and roller for the application of solvent alone.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Schlicksupp, US 2,516,487 (thermoplastic label for use on fabric is softened with solvent applied to a backing strip so that the label temporarily adheres to the backing strip (col. 3, lines 1-45)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746